Title: Translation, 23 May 1793
From: Genet, Edmond Charles,Jefferson, Thomas
To: Jefferson, Thomas



Sir
Philadelphia May 23. 1793. 2d. year of the Republic

Single against innumerable hordes of tyrants and slaves who menace her rising liberty, the French nation would have a right to reclaim the obligations imposed on the US. by the treaties she has contracted with them and which she has cemented with her blood: but strong in the greatness of her means, and of the power of her principles not less redoutable to her enemies than the victorious arms which she opposes to their rage, she comes, in the very time when the emissaries of our common enemies are making useless efforts to neutralize the gratitude, to damp the zeal, to weaken or cloud the view of yours fellow citizens, she comes, I say, that generous nation, that faithful friend, to labour still to increase the prosperity, and add to the happiness which she is pleased to see them enjoying.
The obstacles raised with intentions hostile to liberty by the perfidious ministers of despotism, the obstacles whose object was to stop the rapid progress of the commerce of the Americans, and the extension of their principles, exist no more. The French republic, seeing in them but brothers, has opened to them by the decrees now inclosed, all her ports in the two worlds, has granted them all the favors which her own citizens enjoy in her vast possessions, has invited them to participate the benefits of her navigation in granting to their vessels the same rights as to her own, and has charged me to propose to your government to establish in a true family compact, that is, in a national compact, the liberal and fraternal bases on which she wishes to see raised the commercial and political system of two people all whose interests are confounded.
I am invested, Sir, with the powers necessary to undertake this important  negociation, of which the sad annals of humanity offer no example before the brilliant aera at length opening on it.

Genet

